EXHIBIT 10.4

 

TERMINATION AGREEMENT

 

This Termination Agreement dated August 24, 2017 (the “Termination Agreement”),
is made between Dixie Holdings, LLC (“Dixie”), James Willett (“Willett”), and
CSA Holdings, Inc. (“CSA”, and together with Dixie and Willett, the “Parties”,
and each, a “Party”).

 

WHEREAS, CSA’s wholly-owned subsidiary CSA, LLC (“CSA SUB”), Dixie, and Willett
entered into that certain Unit Purchase and Sale Agreement dated October 15,
2013, as subsequently amended (the “Unit Purchase Agreement”), whereby CSA
agreed to make a repurchase of certain ownership interests of CSA SUB;

 

WHEREAS, CSA is currently in default under the repayment terms of the Unit
Purchase Agreement and owes Dixie and Willett an aggregate amount of $403,000;
and

 

WHEREAS, the Parties wish to satisfy all obligations under the Unit Purchase
Agreement pursuant to the terms of this Termination Agreement.

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1. Termination of the Agreement. Subject to the terms and conditions of this
Termination Agreement, the Unit Purchase Agreement is hereby cancelled and all
obligations of CSA thereunder are held in full accord and satisfaction.

 

2. Certain Rights and Obligations/Payment. As material consideration for the
covenants, agreements and undertakings of the Parties under this Termination
Agreement:

 

(a) Contemporaneously with the execution of this Termination Agreement, CSA
shall issue to Dixie 4,333,333 shares of restricted CSA common stock.

 

(b) Contemporaneously with the execution of this Termination Agreement, CSA
shall issue to Willett 9,100,000 shares of restricted CSA common stock.

 

3. Restricted Securities.

 

(a) The securities issued pursuant to this Termination Agreement have not been
registered under the Securities Act of 1933, as amended (the “1933 Act”), and
are being issued to the applicable Party in reliance upon the exemption from
such registration provided by Section 4(2) of the 1933 Act based on the
representations and warranties made by the such Party.

 

(b) Dixie and Willett hereby confirm that each has been informed that the
securities issued hereunder are “restricted securities” under the 1933 Act and
may not be resold or transferred unless the securities are first registered
under the federal securities laws or unless an exemption from such registration
is available. Accordingly, Dixie and Willet hereby acknowledges that each is
prepared to hold the securities for an indefinite period of time.

 



   

   



 

4. Mutual Release. In consideration of the covenants, agreements and
undertakings of the Parties under this Termination Agreement, each Party, on
behalf of itself and its respective present and former parents, subsidiaries,
affiliates, officers, directors, shareholders, members, successors and assigns
(collectively, “Releasors”) hereby releases, waives and forever discharges the
other Party and its respective present and former, direct and indirect, parents,
subsidiaries, affiliates, employees, officers, directors, shareholders, members,
agents, representatives, permitted successors and permitted assigns
(collectively, “Releasees”) of and from any and all actions, causes of action,
suits, losses, liabilities, rights, debts, dues, sums of money, accounts,
reckonings, obligations, costs, expenses, liens, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, extents, executions, claims, and demands, of
every kind and nature whatsoever, whether now known or unknown, foreseen or
unforeseen, matured or unmatured, suspected or unsuspected, in law, admiralty or
equity (collectively, “Claims”), which any of such Releasors ever had, now have,
or hereafter can, shall, or may have against any of such Releasees for, upon, or
by reason of any matter, cause, or thing whatsoever from the beginning of time
through the date of this Termination Agreement arising out of or relating to the
Unit Purchase Agreement, except for any Claims relating to rights and
obligations preserved by, created by or otherwise arising out of this
Termination Agreement.

 

5. Representations and Warranties. Each Party hereby represents and warrants to
the other Party that:

 

(a) It has the full right, power and authority to enter into this Termination
Agreement and to perform its obligations hereunder.

 

(b) The execution of this Termination Agreement by the individual whose
signature is set forth at the end of this Termination Agreement on behalf of
such Party, and the delivery of this Termination Agreement by such Party, have
been duly authorized by all necessary action on the part of such Party.

 

(c) This Termination Agreement has been executed and delivered by such Party and
(assuming due authorization, execution and delivery by the other Party hereto)
constitutes the legal, valid and binding obligation of such Party, enforceable
against such Party in accordance with its terms.

 

6. Miscellaneous.

 

(a) Any notice or other communication under this Termination Agreement shall be
in writing and shall be deemed to have been given if delivered personally or by
registered or certified mail, postage prepaid, addressed to the recipient at the
last known address of the recipient. Either Party may designate another address
in writing from time to time.

 

(b) This Termination Agreement will be construed and interpreted in accordance
with the laws of the State of Nevada without regard to conflict of law
principles.

 

(c) This Termination Agreement contains the entire understanding of the Parties
with respect to the subject matter hereof.

 

(d) This Termination Agreement shall be binding upon and inure to the benefit of
the heirs, legal representatives, successors and permitted assigns of the
Parties.

 

(e) This Termination Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Termination Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

 



  2

   



 

IN WITNESS WHEREOF, the Parties have executed this Termination Agreement on the
date first written above.

 



Dixie Holdings, LLC

 

 

 

By /s/Charles Smith                            

Name: Charles Smith

Title: Manager

 

 

  /s/ James Willett                                

James Willett

 

 

 

CSA Holdings, Inc.

 

 

 

By /s/ Tom Siciliano                          

Name: Tom Siciliano

Title: President



 

 



3



 